Citation Nr: 1456301	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Philippine Commonwealth Army from November 1941 to April 1942 and from July 1945 to March 1946.

This appeal to the Board of Veterans' Appeals (BVA) is from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied by the Board in June 2000.  The RO denied reopening the claim in October 2006.  The appellant did not appeal.

2.  Evidence received since the October 2006 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's pulmonary tuberculosis did not cause or contribute to his death; his cardiac respiratory arrest, hypovolemic shock, and peptic ulcer disease did not manifest in service nor are they otherwise related to service.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that declined to reopen the claim of service connection for the cause of the Veteran's death is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201 (2014).
 
2.  New and material evidence has been received since October 2006, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 §§ C.F.R. 3.156, (2014).

3.  The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159(b), (c) (2014).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Specific to claims for disability and indemnity compensation (DIC) for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letters for the appellant's claim in November 2010 and February and August 2012.  These letters advised the appellant of what evidence was required to substantiate her claim for service connection for the cause of the Veteran's death, and of her and VA's respective duties for obtaining evidence.  She was also informed as to how VA establishes disability ratings and effective dates for any awards of benefits.  To the extent that the appellant may not have been provided a statement of the conditions for which the Veteran was service connected at the time of his death, this is nonprejudicial as she has demonstrated actual knowledge of such.  Her main contention is that the Veteran's service-connected tuberculosis caused or contributed to his death.  She has not claimed, and the evidence of record does not suggest, that the Veteran's service-connected Potts disease of 11th and 12th dorsal vertebrae was related to his death.

As for VA's duty to assist, private medical evidence and opinions are of record.  The Veteran's file has been rebuilt, but many of the records, to include service treatment records, are no longer available.  In a case such as this, where a Veteran's service treatment records are unavailable through no fault of his own, there is a heightened duty to assist in developing a claim, to provide reasons or bases for any adverse decision rendered without the benefit of these records, and to consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, these unavailable records are incorporated by reference though the Board's June 2000 decision that details the evidence and denied the initial claim for service connection for the cause of the Veteran's death.

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Here, the Veteran's death certificate shows he died in October 1994 due to cardiac respiratory arrest.  The antecedent cause was hypovolemic shock with an underlying cause of upper gastrointestinal bleeding secondary to bleeding peptic ulcer disease.  A secondary condition contributing to death was pulmonary tuberculosis.  At the time of his death, service connection was in effect for pulmonary tuberculosis and Potts disease of 11th and 12th dorsal vertebrae.

By way of a June 2000 decision, the Board denied service connection for the cause of the Veteran's death on the basis that the preponderance of the evidence did not support the conclusion that the Veteran's cause of death was causally related to his service-connected pulmonary tuberculosis.  

The appellant attempted to reopen this claim in July 2006, but her claim was ultimately denied in an October 2006 rating decision.  She did not express disagreement with the October 2006 denial within one year of the notification.  In addition, although she submitted evidence to the RO within one year of the October 2006 rating decision, this evidence consisted of copies of documents that were already of record and considered by the RO in October 2006.  Therefore, the evidence was not new.  No new and material was received within one year of the October 2006 rating decision, and the appellant did appeal that decision.  Therefore, the October 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  

During the course of the current appeal is a February 2012 statement from Dr. C. A. that states the Veteran's pulmonary tuberculosis substantially contributed to the cause of the Veteran's death.  Since this opinion relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, the claim for service connection is reopened.

Service Connection for the Cause of Death

At the outset, there is no prejudice to the appellant by the Board's consideration of her claim on the merits, as the RO reopened the claim and adjudicated it on the merits in the May 2013 rating decision on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 § C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As to the Veteran's two service-connected disabilities, the appellant does not allege, nor does the evidence suggest, that his Potts disease was in any way related to the cause of his death.  There is no basis upon which to link this disability to the Veteran's death.

Regarding pulmonary tuberculosis, the clinical face sheet from the Eastern Pangasinan District Hospital shows the Veteran was admitted in September 1994 and discharged 2 days later.  The admitting diagnosis was COPD and emphysema and while the final diagnoses are handwritten and difficult to read they do not appear to include pulmonary tuberculosis.

A certificate of treatment dated in May 1995 from Dr. L. N indicates the Veteran was hospitalized for 3 days in October 1994 with diagnoses of cardiac respiratory arrest, hypovolemic shock, upper gastrointestinal bleeding, and PTB.  The clinical fact sheet shows he was admitted with a bleeding peptic ulcer and PTB.  The final diagnoses were as noted above with PTB noted as a complication.

Evidence that was considered by the Board in June 2000 but no longer of record due the claims file being rebuilt is reported below and includes an independent medical opinion (IME) obtained in February 1999.  The Board reported the contents as follows:

In conjunction with this appeal before the Board, in November 1998, an independent medical report opinion was requested of a pulmonary specialist with regard to the veteran's service connected pulmonary tuberculosis.  See 38 U.S.C.A. § 7109 (West 1991).  In response to the Board's request, and upon review of the veteran's entire claims folder, by letter dated in February 1999, R. E., M.D., of the Division of Pulmonary and Critical Care Medicine of the Medical College of Wisconsin, provided an opinion.

In his opinion, Dr. E. indicated that there was no reason to believe that the veteran's symptoms of shortness of breath and severe cough were related to tuberculosis.  He indicated that chest X-rays showed minimal evidence of any progression of the tuberculosis.  His disease was said to be presumably inactive since there was no progression found by the VA radiologist who compared the films of January 1992, January 1993 and August 1993.  He added that the sputum smears were negative.  Dr. E. opined that it was more likely that the veteran's symptoms were related to emphysema caused by a 48 year history of smoking at least 2 packs of cigarettes per day.  Evidence of emphysema was found on the veteran's chest X-ray and was obtained from the April 1991 pulmonary function test, which showed severe obstruction.  The physician noted that although tuberculosis can result in restrictive changes in the lung, it does not usually cause the kind of changes (obstructive) which were found on the functional study.

Dr. E. also opined that pulmonary tuberculosis was not related to the emphysema which the veteran developed as he grew older.  Pulmonary tuberculosis was said to be known to cause scarring of the lungs but does not characteristically cause generalized emphysema which would result in abnormal pulmonary function tests which were found.  He concluded that the emphysema which the veteran's developed was not an "end result" of his pulmonary tuberculosis.

Dr. E. determined that the veteran's pulmonary tuberculosis played no role singly or jointly with another condition in the immediate or underlying cause of death and it was not etiologically related to the immediate or underlying cause of death.  The pulmonary tuberculosis was said to be inactive, and the veteran died of upper gastro-intestinal bleeding which was attributed to an ulcer.  As far back as April 1991, the veteran was said to be taking medication, presumably for pain related to peptic disease.  He further indicated that pulmonary tuberculosis did not contribute substantially or materially to the veteran's death and it did not aid or lend assistance to the production of death.  The veteran was said to have died of shock related to the loss of blood from a bleeding ulcer.  His pulmonary tuberculosis was not active, and the residual scarring from his tuberculosis was minimal and did not contribute to his final disease or death.

Dr. E. concluded that in nearly all cases, pulmonary tuberculosis is a very treatable disease which does not recur after treatment.  Even when not treated, it frequently becomes quiescent.  He reiterated that pulmonary tuberculosis did not contribute to the death of the veteran, and that at the time of his death, pulmonary tuberculosis was of minimal severity.

Other pertinent evidence incorporated from the Board decision includes a medical certificate from C.A., M.D, who was the attending physician at the Eastern Pangasinan District Hospital.  This certificate, dated in November 1994 was noted to contain the following information:

"[T]the veteran was admitted on October 7, 1994 because of dizziness and body weakness with accompanying melena and hematemesis which had started a few days prior to admission.  The veteran was said to deteriorate until he expired on October [redacted], 1994."

Since that time, Dr. C. A. submitted another medical statement dated in March 2004 in which he noted the Veteran was admitted in October 1994 with chief complaints of hematemesis, melena, body malaise, pallor, back pain, and intermittent rise of temperature.  Prior to admission, the Veteran had signs and symptoms of pulmonary tuberculosis like hemoptysis, afternoon rise of body temperature, loss of appetite and loss of weight.  He was taking an anti-tuberculosis medication upon arrival.  His condition worsened due to severe difficulty of breathing and melena, which was managed conservatively and with good effect.  During his last hour, the Veteran manifested severe difficulty breathing that worsened until he died.

A death certificate also dated in March 2004 was submitted that lists the cause of death as CRA, hypovolemic shock, and PTB.

In correspondence dated February 2012, Dr. C. A. wrote about the Veteran's medical condition when he was admitted in October 1994 and is similar to the March 2004 statement.  He added that the physical appearance of the Veteran at that time strongly suggests he had been long suffering from tuberculosis.  This suspicion was confirmed when he learned the Veteran was taking ritafer for a considerable period and substantiated further by January 1993 X-rays that revealed he was suffering from chronic pulmonary tuberculosis, which substantially contributed to the cause of the Veteran's death along with massive hemoptysis and cardio respiratory arrest.  His 3 days of confinement clearly indicate he had chronic pulmonary tuberculosis, fibrotic.  Extensive diagnosis later revealed that he had severe and active pulmonary tuberculosis along with massive hemoptysis and cardio respiratory arrest.   

Despite the additional evidence submitted to support the claim, the preponderance of the evidence is against finding that the Veteran's PTB was either the principal or a contributory cause of his death.  In this regard, some of the records received since approximately 2004 are decidedly different from evidence previously considered.  Most notably is the new death certificate that is dated in March 2004 that lists PTB among the disorders that caused the Veteran's death, whereas the original death certificate lists it as a contributing condition.  

Dr. C. A's March 2004 and February 2012 statements are also clearly more supportive than his initial November 1994 statement in which he merely reported that the Veteran presented with dizziness and body weakness with accompanying melena and hematemesis which had started a few days prior to admission.  The physician's more recent statements include symptoms and findings associated with PTB that were not previously reported and essentially associate this condition with the Veteran's death.

Generally, contemporaneous records such as the original death certificate and the November 1994 statement are more probative than records and statements offered many years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

No evidence has been provided as to why the original death certificate signed by Dr. C. A. should be found invalid or otherwise in error.  His 2012 statement noted "[e]xtensive diagnosis later revealed that he has severe and active pulmonary tuberculosis", but there is no support for this in the record.  The original death certificate shows no autopsy was performed, so it is unclear what further diagnostic testing occurred after death or how the diagnosis could change so many years after death.  Furthermore, after reviewing the claims folder and summarizing the pertinent evidence (including the results of chest x-rays, pulmonary function tests, and sputum smears), the November 1998 IME examiner determined that the Veteran's pulmonary tuberculosis was said to be presumably inactive since there was no progression found by the VA radiologist who compared the films of January 1992, January 1993 and August 1993.  The examiner concluded that the Veteran's pulmonary tuberculosis was not active, and the residual scarring from his tuberculosis was minimal and did not contribute to his final disease or death.

In short, Dr. C. A's 2004 and 2012 statements as well as the new death certificate are not well supported.  In light of the diminished probative value afforded this evidence, the IME continues to be the most probative evidence as to whether the pulmonary tuberculosis was either the primary cause or substantially contributed to the Veteran's death.  The IME examiner's opinion is highly probative, as it represents the informed conclusion of a medical professional specializing in pulmonary and critical care medicine, is based on a review of the Veteran's medical history and the clinical findings made on examination (to include results of diagnostic testing), and is supported by a thorough explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).

The IME examiner's opinion also carries more weight than the opinion of the appellant that the Veteran's pulmonary tuberculosis caused or contributed to his death.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject 'categorically' lay statements on the issue of medical nexus, or to categorically require a medical opinion on an issue as to which lay testimony may be competent in order to establish service connection); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the appellant does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether the Veteran's pulmonary tuberculosis caused or contributed to his death, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  

The Board notes that service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  Here, however, the most probative evidence of record shows that the Veteran's pulmonary tuberculosis was not active and the residual scarring from his tuberculosis was minimal, and did not contribute to his final disease or death.

As for disorders shown on the original death certificate to have caused the Veteran's death, the hypovolemic shock and upper gastrointestinal bleeding secondary to a peptic ulcer are not shown to be service-related.  These disabilities were not shown during service or for many years thereafter, and there is no competent lay or medical evidence of record relating them to any incident of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§3.303, 3.307.

However, the appellant has asserted the Veteran was a former POW and that service connection for the cause of his death should be allowed on this basis.  Under 38 C.F.R. § 3.309 (c)(2) presumptive service connection is available peptic ulcer disease that is at least 10 percent disabling at any time after release or discharge from service provided the Veteran was a former prisoner of war interned or detained for not less than 30 days.

Here, the Veteran's Affidavit for Philippine Army Personnel indicated he was a prisoner of war for 6 days in April 1942 before escaping.  So even if there was a finding the Veteran had POW status as defined under 38 C.F.R. § 3.1 (y), his brief period of captivity would not provide for service connection for peptic ulcer disease on a presumptive basis.  Id.  Regardless, development undertaken by the RO, to include through the National Personnel Records Center (NPRC), indicates that the Veteran did not acquire POW status.  See NPRC Letter, dated October 8, 2012; RO Letter to the appellant, dated August 17, 2012; VA Administrative Decision, dated May 7, 2013..

Based on the foregoing, a preponderance of the evidence is against the claim, so the appellant is not afforded the benefit-of-the-doubt.  38 C.F.R. § 3.102.  Accordingly, the claim is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


